IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-13-00144-CR

BENJAMIN CRAIG LEWIS,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                          From the 272nd District Court
                               Brazos County, Texas
                         Trial Court No. 11-03276-CRF-272


                                       ORDER


       An Anders brief was filed by appointed counsel for Benjamin Craig Lewis. See

Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Lewis has now

filed a motion for extension of time, requesting a 60 day extension, to respond to his

counsel’s brief. The motion is granted. Lewis’s brief or other response is due 60 days

from the date of this order.

       We note that Lewis’s motion was not properly served. A copy of all documents

presented to the Court must be served on all parties to the appeal and must contain
proper proof of service. TEX. R. APP. P. 9.5. Although not expressly required in the

rules, Lewis should also provide copies of all documents he presents to the Court to his

court appointed counsel.

        We use Rule 2 to dispense with the service requirement for this document only

and provide a copy to the State and to Lewis’s court appointed attorney. See TEX. R.

APP. P. 2. Future documents presented to the Court must be properly served or the

documents will be stricken.

                                        PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed September 19, 2013




Lewis v. State                                                                    Page 2